DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear what is meant by the phrase “a set position”?  It is unclear how the position of the second aircraft is maintained relative to the first aircraft in a set position?
Claims 3 – 4 are rejected by virtue of the dependency on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2018-115901) hereinafter (JP’904) in view of Dolgin et al. (8072220).
As to claim 1, JP’901 discloses accurately surveying an underground resistivity structure comprising an aircraft (1040), a transmitter loop (1060, 1061) carried by the aircraft, and transmitting a primary magnetic field (1080) [0017] – [0018]; and a receiver sensor (1062), and receiving a secondary magnetic field (1082, 1083) generated in air by a current 

    PNG
    media_image1.png
    382
    367
    media_image1.png
    Greyscale

  JP ’901 fails to disclose a first aircraft; a second aircraft capable of flying away from the first aircraft, a transmitter loop carried by the first aircraft, and transmitting a primary magnetic field; and a receiver sensor carried by the second aircraft.  Dolgin et al. (hereinafter Dolgin) discloses a positioning, detection and communication system and method comprising a first aircraft (101); a second aircraft (102) capable of flying away from the first aircraft (101), a transmitter loop (12) carried by the first aircraft (101), and transmitting a primary magnetic field; and a receiver sensor (14) carried by the second aircraft (102), (Fig. 9, Col. 21, lines 1 - 22).


    PNG
    media_image2.png
    813
    845
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of JP ’901 in view of the teachings of Dolgin wherein a first aircraft; a second aircraft capable of flying away from the first aircraft, a transmitter loop carried by the first 

As to claim 5, JP’901 fails to disclose that the first aircraft is a first drone, and the second aircraft is a second drone.  Dolgin discloses the first aircraft is a first drone (101), and the second aircraft is a second drone (102) (Col. 21, lines 3 - 4).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of JP ’901 in view of the teachings of Dolgin wherein the first aircraft is a first drone, and the second aircraft is a second drone would allow the equipment to move within a space above the ground enhancing the capability to detect the location of an object.

As to claim 6, JP’901 discloses accurately surveying an underground resistivity structure comprising a) flying an aircraft (1040) carrying a transmitter loop (1060, 1061); causing the transmitter loop (1060, 1061) to transmit a primary magnetic field (1080), [0017] – [0018]; and causing 

    PNG
    media_image1.png
    382
    367
    media_image1.png
    Greyscale

  JP ’901 fails to disclose flying first aircraft carrying a transmitter loop; flying a second aircraft carrying a receiver sensor away from the first aircraft.  Dolgin et al. (hereinafter Dolgin) discloses a positioning, detection and communication system and method comprising flying first aircraft (101) carrying a transmitter loop (12); flying a second aircraft (102) carrying a receiver sensor (14) away from the first aircraft (101), (Fig. 9, Col. 21, lines 1 - 22).


    PNG
    media_image2.png
    813
    845
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of JP ’901 in view of the teachings of Dolgin wherein flying first aircraft carrying a transmitter loop; flying a second aircraft carrying a receiver sensor away from the first aircraft accurately scan the site of interest
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dossing Andreasen et al. (2021/0033745) is cited for its disclosure of a sensor system with an attachment element for manned and unmanned aircraft.
MORRISON et al. (2020/0241163) is cited for its disclosure of a natural EM source airborne geophysical surveying system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858